[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
In connection with the Defendant's Motion For Summary Judgment, November 12, 1998 [112] —
It is hereby ordered —
    (1) the defendant shall file a statement which sets forth in separately numbered paragraphs a concise statement of each material fact as to which defendant contends there is no genuine issue to be tried.
    (2) all material facts set forth in defendant's statement above will be deemed admitted unless controverted by the plaintiff as set forth below.
    (3) plaintiff shall file a statement which states in separately numbered paragraphs corresponding to the paragraphs in the defendant's statement whether each of the facts asserted by the defendant is admitted or denied. Plaintiff's statement must also include in a separate section a list of each material fact as to which plaintiff contends there is a genuine issue to be tried.
Defendant's statement shall be filed by January 5, 1999. CT Page 14819
Plaintiff's statement shall be filed by January 15, 1999.
Parker, J.